DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Colin Jamieson on 03 June 2022.
The application has been amended as follows: 
In the claims:
Please rejoin withdrawn claims 8-20 and amend as follows.

In claim 8 at line 3, please delete the word “a” before the words “central axis” and insert in its place --the--.
In claim 8 at line 9, please delete the word “an” before the words “upper side” and insert in its place --the--.
In claim 8 at line 14, please delete the word “the” after the words “provided at” and insert in its place --an--.

In claim 10 at line 2, please delete the words “a direction of a” before the words “central axis line”, and insert in its place --the direction of the--.
In claim 10 at line 4, please delete the word “center” before the words “axis line” and insert in its place --central--.
In claim 10 at line 6, please delete the word “a” before the words “lower side” and insert in its place --the--.
In claim 10 at line 6, please delete the word “center” before the words “axis line” and insert in its place --central--.

In claim 11 at line 2, please insert the word --the-- before the words “one end”.
In claim 11 at line 3, please delete the word “another” before the words “end of the reformer body”, and insert in its place --the other--.

In claim 13 at line 2, please delete the word “a” before the word “direction” and insert in its place --the--.
In claim 13 at line 4, please delete the word “portion” after the word “reforming” and insert in its place --body--.
In claim 13 at line 6, please delete the word “center” before the words “axis line” and insert in its place --central--.
In claim 13 at line 6, please delete the word “portion” after the word “reforming” and insert in its place --body--.

In claim 14 at line 2, please delete the word “a” before the word “direction” and insert in its place --the--.
In claim 14 at line 4, please delete the word “center” before the words “axis line” and insert in its place --central--.

In claim 15 at line 2, please delete the word “a” before the word “direction” and insert in its place --the--.

In claim 16 at line 7, please insert the words --plurality of-- before the words “fuel cells”.
In claim 16 at line 8, please insert the words --plurality of-- before the words “fuel cells”.
In claim 16 at line 10, please delete the word “the” before the word “other” and insert in its place --an--.

In claim 18 at line 6, please delete the words “D1 > D2 is satisfied,”.
In claim 18 at line 8, after the words “the passage wall” and before the period, please insert the words --, and D1 > D2 is satisfied--.

In claim 19 at line 5, please delete the words “D1A > D1B is satisfied,”.
In claim 19 at line 8, after the words “is disposed” and before the period, please insert the words --, and D1A > D1B is satisfied--.

Election/Restrictions
Claim 1 is allowable. Claims 8-20, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-IV and Species A-C, as set forth in the Office action mailed on 08 June 2020, is hereby withdrawn and claims 8-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Applicant’s claimed invention is 2005/0191533 A1 (hereinafter “Kim”), and US 2017/0200960 A1 (hereinafter “Korsgaard”).
Kim teaches a reformer with a cylindrical reformer body having convex/rough portions on an inner circumferential surface of the cylindrical body (Fig. 3; ¶¶ 0021 and 0043).
Korsgaard teaches a reformer including protruding walls (14, 15) in the reformer body container (Fig. 2; ¶ 0038).
The other cited prior art of record in this communication teach similar protrusions in the interior portion of a reformer.
However, the cited prior art of record, either alone or in combination, are silent to the feature of any of the convex portions and/or rough portions being positioned only on an upper side of the central axis line of the reformer body, in combination with the other features recited in instant claim 1.
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726